                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRUCE BYLES, individually, and on behalf of        CASE NO. C16-0834-JCC
      all others similarly situated,
10                                                       MINUTE ORDER
11                           Plaintiffs,
              v.
12
      ACE PARKING MANAGEMENT, INC.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s unopposed motion for leave to file an
18
     overlength brief (Dkt. No. 29). Plaintiff’s motion is GRANTED. Plaintiff is permitted to file an
19
     overlength brief of 28 pages in support of Plaintiff’s unopposed motion for preliminary approval
20
     of class action settlement agreement.
21
            DATED this 9th day of January 2019.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C16-0834-JCC
     PAGE - 1
